If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


NICOLE VEDRODE,                                                        UNPUBLISHED
                                                                       July 22, 2021
               Plaintiff-Appellant,

v                                                                      No. 353542
                                                                       Saginaw Circuit Court
MUTEE H. ABDOLE,                                                       LC No. 19-038844-CZ

               Defendant-Appellee.


Before: BORRELLO, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s judgment in defendant’s favor following a
bench trial on plaintiff’s claims for statutory conversion and violation of the anti-lockout statute.
This dispute arises out of the tax foreclosure on plaintiff’s property and defendant’s subsequent
purchase of that property at auction. The propriety of the tax foreclosure is not at issue here, rather,
the dispute revolves around whether the mobile home on the property was a fixture on the property
such that it passed to defendant with the purchase of the real property or whether it instead
remained plaintiff’s personal property. Plaintiff contends that resolution of this issue is controlled
solely by provisions of the Mobile Home Commission Act (MHCA), MCL 125.2301 et seq. For
the reasons set forth in this opinion, we affirm.

                                         I. BACKGROUND

         On January 13, 2012, plaintiff purchased the subject real property from the Village of
Merrill for $7,000. Plaintiff indicated that there was no house on the property when she bought it.
She purchased a mobile home from an acquaintance for $30,000 and paid cash. Plaintiff received
a title and bill of sale when she purchased the mobile home on December 5, 2011. However,
plaintiff testified that she never recorded this title with the Secretary of State.

       Within approximately three months of buying the land, plaintiff had the mobile home
moved to the property and installed on top of a basement. Plaintiff paid $4,000 to have the home
moved to the property and for siding to be installed. The construction of the basement was a
separate, additional expense. There is a short wall of cinder blocks at the base of the home,
between the home and the basement. All of the items that make a mobile home “mobile” were


                                                  -1-
removed. Plaintiff also paid to have gas, electric, and city water and sewer connected to the home.
After the mobile home was installed, plaintiff moved into the home and lived there with her
daughter. Approximately two years later, plaintiff had a two-car garage and a porch constructed,
both of which were attached to the mobile home. According to plaintiff, the garage has a cement
floor and is “pole-barn style.” Plaintiff testified that she “purposely” had the garage and porch
constructed without a foundation so that she would have the option of moving them in the future.
She paid $15,000 to build the garage and approximately $7,000 to $8,000 to build the porch.
Plaintiff testified that she never filed an affidavit of affixture for the mobile home because she
owned it “outright” and wanted to keep it as personal property.

        On September 6, 2018, plaintiff’s parcel of real property was sold at auction after having
been foreclosed on for unpaid property taxes. According to plaintiff, the taxable value of the
property was $98,000, which included the mobile home. Plaintiff explained that she fell behind
in paying her taxes because she had used all of her money to put the home on the property and was
“struggling” as a single parent. At trial in the instant case, plaintiff did not dispute the tax
foreclosure with respect to her land, but she believed that she still owned the mobile home as
personal property. Her understanding before the tax foreclosure auction was that “the foreclosure
was only for the land[,] not the home” because she had “a title” to the home that made it personal
property rather than real property.

        Martin Spaulding conducted the tax foreclosure auction. He is the founder, general
manager, and director of policy of Title Check, which manages the process of tax foreclosures for
various Michigan counties. Spaulding read the following portion of the sale book1 that was
distributed on the date of the sale to auction attendees into the record:

                  Mobile homes may be titled separately and considered personal property.
          It’s the buyer’s responsibility to determine the legal status of any mobile home
          located on a purchased property. A useful first step could include determining
          whether an Affidavit of -- Affidavit of Affixture of Manufactured Home has been
          executed and recorded, as outlined in Michigan Compiled Laws 125, Subsection
          2330[i].

         Spaulding testified, “We make an overt disclosure at the sale, loud and clear, with a visual;
the title to mobile, manufactured and modular homes is not warranted.” Additionally, Spaulding
explained that he understood an affidavit of affixture to be “a filing with the Secretary of State that
essentially abandons the title to the property as personal property, and affixes it as, in the future,
from -- forward of the filing date, as a permanent portion of the real property for purposes of
assessment.” He also indicated that he did not have any knowledge whether there was an affidavit
of affixture for the mobile home at issue in this case. The quitclaim deed conveying the subject
property following the tax foreclosure sale did not specifically mention the mobile home.

       Defendant testified that he purchased the subject property at the September 6, 2018 tax
foreclosure auction. He did not have an affidavit of affixture for the mobile home or any
documentation of separate ownership of the mobile home. He only had the deed for the real


1
    This book was admitted as an exhibit at trial.


                                                     -2-
property. Before the auction, defendant did a “general inspection” of the property but could not
go inside the home. Defendant testified, “I observed a manufactured ranch, as it was advertised in
the auction booklet, with garage and footings, with attached electric connections and water
connections, and porch.” He participated in the tax foreclosure auction remotely through the
internet and was not physically present at the auction. At some point after the auction, he conveyed
ownership of the land to Tayral, LLC, which was a company owned by defendant’s wife and
managed by defendant.

       Plaintiff did not attend the tax foreclosure auction, and she subsequently learned that
defendant bought the property at auction. Defendant went to the property and told plaintiff that
she would have to leave. Plaintiff testified as follows:

                  A. I said, this is my home; I own this home. You only bought the land, you
          did not buy my home.

                                               * * *

                  A. I said, you should have learned that before you bought the property in
          the auction. But -- my home doesn’t go with the sale.

        Plaintiff testified that defendant did not agree and that during the course of the discussion,
plaintiff offered to sell the home for $70,000 and defendant counter-offered to buy the home for
$10,000. The parties were unable to reach an agreement. Defendant testified that plaintiff had
told him that she “need[ed] 70,000 for [her] mobile home” and that he told her that he would be
willing to give her “10,000 for keys.” Defendant explained that he wanted to avoid receiving
damaged property.

        Defendant sought to evict plaintiff through summary proceedings, and plaintiff appeared
at the hearing to oppose the eviction. A consent judgment was entered, granting defendant2 the
right to recover possession of the property but further indicating that the judgment did not decide
ownership of the mobile home or any other structures on the property. Plaintiff explained that she
had requested that this language be added to the judgment because “although he was evicting me
off the property, I didn’t -- that didn’t mean he was getting my home. I still owned the home, and
it was still mine; and I wanted to make that clear. When I agreed to this, to this eviction, I left the
property; but the home was still my property.” The consent judgment was entered on December
4, 2018, and it required plaintiff to vacate the property by January 4, 2019.

        Plaintiff did not leave the property by January 4, and she was evicted on February 26, 2019
pursuant to an order of eviction entered by the district court. After she was evicted, plaintiff moved
to live with her mother and tried unsuccessfully to sell the mobile home. The mobile home was
never removed from the property. Plaintiff put for-sale signs on the mobile home and listed it for
sale on Facebook Marketplace. Plaintiff testified that defendant continuously took her for-sale
signs down, and she would put them back up. She had also been trying to sell the mobile home



2
    Defendant was the plaintiff in the eviction proceedings.


                                                  -3-
by listing it on the internet while she was still living in the home. Plaintiff explained that her plan
was to sell the home and have somebody else move it off the property.

        At some point approximately a week or two after the eviction, plaintiff noticed that the
locks had been changed and she could not get into the mobile home. Plaintiff was never given a
key to the new locks. In March 2019, plaintiff saw a car and moving boxes in the garage that did
not belong to her. She also observed during this same time period that carpeting had been torn
out, that work was being done in the kitchen and that the inside of the mobile home was being
painted. Plaintiff maintained that all of these actions were taken without her permission or
authorization. Plaintiff had the electrical and gas service shut off at some point.

       Defendant testified that at some point in March 2019, after the eviction, he changed the
locks on the mobile home and transferred the utilities to his name. He did not give plaintiff a key.
Defendant indicated that the home needed repair. He never went to court after the eviction to get
any clarification on who owned the mobile home.

        Plaintiff initiated this action on March 8, 2019. Plaintiff alleged that although the land had
been transferred to defendant as a result of the tax foreclosure, she still owned the mobile home as
a result of a title held separately from the real property and the foreclosure did not apply to the
mobile home. Plaintiff asserted a statutory conversion claim under MCL 600.2919a and a claim
for violation of the anti-lockout statute, MCL 600.2918.

        The matter proceeded to a bench trial, where the above summarized evidence was admitted.
Plaintiff maintained that a mobile home is only treated as part of the real property if the procedures
in MCL 125.2330i have been followed, meaning that the mobile home has been affixed to real
property in which the mobile home owner also has an ownership interest and the owner has filed
an affidavit of affixture with the department. Plaintiff argued that this statutory provision
abrogated the common law with respect to when a mobile home becomes a fixture to real property.
Accordingly, plaintiff claimed (1) that she still owned the mobile home because she had not filed
an affidavit of affixture and thus had not satisfied the statutory criteria for affixing the mobile
home to the real property, (2) that defendant had converted the mobile home, and (3) that defendant
had violated the anti-lockout statute by changing the locks on the mobile home and thereby forcibly
and unlawfully keeping plaintiff out of the mobile home.

        Defendant argued that the mobile home had been affixed to the real property and
transferred to defendant as part of the real property through the tax foreclosure sale. Defendant
contended that once the mobile home became permanently affixed to the real property, the title
merged with that of the underlying real estate. Additionally, defendant argued that the affidavit of
affixture was not statutorily mandated and that a mobile home may still be treated as a fixture to
real estate even if the owner failed to file the affidavit of affixture so long as the objective visible
facts demonstrate that the mobile home was affixed to the real property. Defendant further argued
that the eviction was carried out pursuant to a court order and that he did not unlawfully convert
the mobile home or violate the anti-lockout statute.

        The trial court issued a written opinion and order granting judgment in favor of defendant.
The trial court relied on this Court’s opinion in Hix v Hix, unpublished per curiam opinion of the
Court of Appeals, issued March 6, 2007 (Docket No. 265104), to conclude that the affidavit of


                                                  -4-
affixture was not mandated by statute and that a mobile home may still be considered a fixture in
the absence of a filed affidavit of affixture. The trial court further determined that the mobile home
in this case was affixed to the real property both as that term is defined in the MHCA and under
the common law test for fixtures.

       In support of this determination, the trial court found that (1) the wheels, towing hitches,
and running gear of the mobile home were removed; (2) the mobile home was attached to a
foundation or other support system set over a basement with a cinderblock exterior base; (3) a
garage was added and attached to both the house and the ground; (4) a porch was added that was
attached to the ground and the house and that shared a continuous roof with the house; (5) the
home was connected to utilities; (6) plaintiff lived in the home as her residence; and (7) the home
was taxed as part of the real property and plaintiff never objected to this assessment. The trial
court found that the objective facts demonstrated plaintiff’s intent to make the mobile home a
permanent accession to the realty.

        The trial court concluded that because the mobile home was a fixture on the real property
rather than personal property, plaintiff failed to show that defendant converted the mobile home.
The trial court also concluded that plaintiff did not demonstrate a violation of the anti-lockout
statute because the mobile home was a fixture on the real property and plaintiff therefore had no
possessory interest at the time in issue. Plaintiff now appeals.

                                  II. STANDARD OF REVIEW

       On appellate review following a bench trial, this Court reviews the trial court’s conclusions
of law de novo and its findings of fact for clear error, while giving deference to the trial court’s
superior ability to judge the credibility of the witnesses appearing before it. Glen Lake-Crystal
River Watershed Riparians v Glen Lake Ass’n, 264 Mich App 523, 531; 695 NW2d 508 (2004).
“A finding is clearly erroneous where, although there is evidence to support the finding, the
reviewing court on the entire record is left with the definite and firm conviction that a mistake has
been made.” Ambs v Kalamazoo Co Rd Comm, 255 Mich App 637, 652; 662 NW2d 424 (2003).

        The questions raised on appeal, specifically relative to whether MCL 125.2330i requires
an affidavit of affixture to be filed and whether this is the sole means by which a mobile home
may become a fixture to real property, also present issues of statutory interpretation that this Court
reviews de novo. Id. at 643.

                                          III. ANALYSIS

        Plaintiff first argues that the trial court erred by determining that the mobile home was a
fixture on the real property rather than personal property. As plaintiff admitted during her trial
testimony, she does not dispute that the tax foreclosure sale extinguished her right in the land on
which her mobile home was placed. Plaintiff instead contends that the mobile home remained
personal property and that her ownership of the mobile home was therefore not affected by the tax
foreclosure.

        “[T]he term ‘fixture’ necessarily implies something having a possible existence apart from
realty, but which may, by annexation, be assimilated into realty.” Wayne Co v William G Britton
& Virginia M Britton Trust, 454 Mich 608, 614-615; 563 NW2d 674 (1997) (quotation marks and


                                                 -5-
citation omitted; alteration in original). Whether the mobile home was properly considered a
fixture is crucial to the resolution of this appeal—in which plaintiff claims that she retained title
to the mobile home—because “under Michigan’s tax statutes, a fixture becomes part of the real
property and that title to the fixture as well as the land passes to a tax sale purchaser by virtue of
his tax deed from the state.” Ottaco, Inc v Gauze, 226 Mich App 646, 650-651; 574 NW2d 393
(1997).

         The parties have not disputed that plaintiff’s home was considered a mobile home. Under
the MHCA, a mobile home is defined to mean “a structure that is transportable in 1 or more
sections, built on a chassis, and designed to be used as a dwelling, with or without a permanent
foundation, when connected to the required utilities, and includes the plumbing, heating, air-
conditioning, and electrical systems contained in the structure.” MCL 125.2302(h). As plaintiff
notes, the MHCA generally requires that mobile homes in Michigan “be subject to the certificate
of title provisions of [the MHCA]” and that mobile homes “shall not be sold or transferred except
by transfer of the certificate of title for the mobile home pursuant to this act.” MCL 125.2330(1)
and (3).3

        However, the MHCA also includes a process for explicitly making the mobile home part
of the real property such that the mobile home may be conveyed as part of the real property and
the certificate of title provisions in MCL 125.2330 no longer apply. See MCL 125.2330i(5).
Specifically, MCL 125.2330i provides in relevant part as follows:

                  (1) If a mobile home is affixed to real property in which the owner of the
          mobile home has the ownership interest, the owner may deliver all of the following
          to the department:[4]

                 (a) An affidavit of affixture on a form provided by the department that
          contains all of the following:

                  (i) The name and address of the owner.

                (ii) A description of the mobile home that includes the name of the
          manufacturer of the mobile home, the year of manufacture, the model, the


3
    These provisions provide in full as follows:
                 (1) After December 31, 1978, every mobile home located in this state shall
          be subject to the certificate of title provisions of this act, except for any new mobile
          home owned by a manufacturer or licensed mobile home dealer and held for sale.

                                                   * * *

                 (3) After December 31, 1978, a mobile home shall not be sold or transferred
          except by transfer of the certificate of title for the mobile home pursuant to this act.
4
 For purposes of MCL 125.2330i, “department” is defined to mean “the department of state.”
MCL 125.2302(d)(i)(C).


                                                    -6-
manufacturer’s serial number and, if applicable, the number assigned by the
department.

        (iii) A statement that the mobile home is affixed to the real property.

        (iv) The legal description of the real property to which the mobile home is
affixed.

        (v) The name of each holder of a security interest in the mobile home,
together with the written consent of each holder to the termination of the security
interest and the cancellation of the certificate of title under subsection (2), if
applicable.

        (b) The certificate of title for the mobile home, the manufacturer’s
certificate of origin if a certificate of title has not been issued by the department, or
sufficient proof of ownership as provided in section 30a or 30e.

        (c) A fee in an amount prescribed in section 30a for a certificate of title.

       (2) When the department receives an affidavit and certificate of title under
subsection (1), the department shall cancel the certificate of title for the mobile
home. The department shall not issue a certificate of title for a mobile home
described in subsection (1) except as provided in subsection (8).

       (3) The owner of the mobile home shall deliver a duplicate original of the
executed affidavit under subsection (1) to the register of deeds for the county in
which the real property is located. The register of deeds shall record the affidavit.

       (4) The department shall maintain the affidavit under subsection (1) for a
period of 10 years from the date of filing.

        (5) When the department receives an affidavit under subsection (1), the
mobile home is considered to be part of the real property, sections 30 to 30h do not
apply to that mobile home, any security interest in the mobile home is terminated,
a lienholder shall perfect and enforce a new security interest or lien on the mobile
home only in the manner provided by law for perfecting and enforcing a lien on
real property, and the owner may convey the mobile home only as part of the real
property to which it is affixed.

                                        * * *

        (11) As used in this section:

       (a) A mobile home is “affixed” to real property if it meets all of the
following:

        (i) The wheels, towing hitches, and running gear are removed.



                                          -7-
                (ii) It is attached to a foundation or other support system.

        Plaintiff argues on appeal, as she did in the trial court, that this process is mandatory and
that her failure to file an affidavit of affixture prohibited, as a matter of law, the mobile home from
becoming a fixture. Plaintiff focuses on the failure to file an affidavit of affixture to demonstrate
that the statutory requirements were not met.

        Notably, the evidence supports the conclusion that the mobile home was “affixed” to the
real property as that term is defined in the statute such that plaintiff could have filed an affidavit
of affixture: the evidence showed that plaintiff owned both the mobile home and the underlying
real property at the time that she had the mobile home moved to the property, all of the items that
made the home “mobile” (such as wheels, towing hitches, and running gear) were removed, and
the mobile home was attached to a basement foundation. MCL 125.2330i(1) and (11)(a). The
parties do not dispute that plaintiff did not take the additional step of filing an affidavit of affixture,
and there is no evidence that she filed an affidavit of affixture. Instead, the parties disagree over
the legal effect of this failure.

        Contrary to plaintiff’s argument, the failure to follow the procedure in MCL 125.2330i for
making a mobile home a fixture to real property does not compel the conclusion that the mobile
home is not a fixture. This Court has held in a published decision that MCL 125.2330i(1) through
(5) “created an optional procedure by which the owner of a mobile home affixed to real property
could cancel the certificate of title and have the mobile home treated as part of the real property.”
Mtg Electronic Registration Sys, Inc v Pickrell, 271 Mich App 119, 125; 721 NW2d 276 (2006)
(emphasis added).5

         Moreover, the plain language of the statute does not support plaintiff’s contention. Plaintiff
argues that 125.2330i(5) means “that a mobile home is ‘considered to be part of the real property’
only upon the successful execution of the various required steps outlined in Section 30i(1) of
MHCA” and that “[u]ntil then, the manufactured home remains personal property with the green
‘certificate of title.’ ” Accordingly, plaintiff argues, a mobile home may only be sold or transferred
by transferring the certificate of title as stated in MCL 125.2330i(3) unless all of the required steps
in MCL 125.2330i(1) have been completed.

       However, although the statutory language is clear that a mobile home becomes a fixture
“[w]hen the department receives an affidavit under subsection (1),” the statute does not say that a
mobile home may be treated as a fixture “only when” that procedure is followed. See MCL
125.2330i(5). The interpretation of a statute begins with the “specific language of the statute,”
with the goal of ascertaining the Legislature’s intent from that language. Ambs, 255 Mich App at
643. Furthermore, “[a] court may read nothing into an unambiguous statute that is not within the
manifest intent of the Legislature as derived from the words of the statute itself.” Mtg Electronic,
271 Mich App at 128-129 (quotation marks and citation omitted).



5
  Although, “the MHCA provides the sole method of perfecting a security interest in a mobile
home,” Mtg Electronic, 271 Mich App at 120, the perfection of security interests is not at issue in
this appeal.


                                                   -8-
        Plaintiff’s proposed reading of MCL 125.2330i(5) would require this Court to improperly
read additional language into the statute to conclude that the statutory procedure was the only
manner in which a mobile home could ever be treated as a fixture. Id. MCL 125.2330i is clear
and unambiguous in that it does not prohibit a mobile home from being considered a fixture merely
because of a failure to follow the procedures in MCL 125.2330i(1) through (5), such as failing to
file an affidavit of affixture. “If the statutory language is clear and unambiguous, judicial
construction is neither required nor permitted, and courts must apply the statute as written.”
Walters v Leech, 279 Mich App 707, 709; 761 NW2d 143 (2008) (quotation marks and citation
omitted).

        Applying MCL 125.2330i as written, there is no prohibition in the statute against treating
the mobile home as a fixture under the common law. The common law fixture test is well
established:

       We reaffirm the three-part test enumerated in Morris v Alexander, 208 Mich 387;
       175 NW 264 (1919), for determining what constitutes a fixture. Property is a
       fixture if (1) it is annexed to the realty, whether the annexation is actual or
       constructive; (2) its adaptation or application to the realty being used is appropriate;
       and (3) there is an intention to make the property a permanent accession to the
       realty. [Wayne Co, 454 Mich at 610.]

        Furthermore, the “focus is on the intention of the annexor as manifested by the objective,
visible facts, rather than the annexor’s subjective intent.” Ottaco, 226 Mich App at 651. “ ‘Intent
may be inferred from the nature of the article affixed, the purpose for which it was affixed, and the
manner of annexation.’ ” Id., quoting Wayne Co, 454 Mich at 619.

        As an initial matter, plaintiff argues that the common law of fixtures was abrogated with
respect to mobile homes by the MHCA, specifically the affidavit of affixture provisions of the
statutory scheme. MCL 125.2330i was added in 2003. 2003 PA 44. However, “[i]n construing
the language of a statute, courts must . . . keep in mind that the Legislature is deemed to act with
an understanding of common law in existence before the legislation was enacted.” Walters, 279
Mich App at 710 (quotation marks and citation omitted). The common law “remains in force until
amended or repealed,” and “legislative amendment of the common law is not lightly presumed.”
Id. (quotation marks and citation omitted). “Whether a statutory scheme preempts, changes, or
amends the common law is a question of legislative intent . . . .” Id. (quotation marks and citation
omitted; ellipsis in original).

        Here, as previously discussed, the procedure in MCL 125.2330i is optional and the statute
does not provide that failure to comply with these procedures prevents a mobile home from being
treated as a fixture to real property. Thus, there is no conflict between the statute and the common
law test for fixtures, and the statutory language does not evidence an intent by the Legislature to
abrogate the common law of fixtures with respect to mobile homes. “[I]t is well established that
statutes in derogation of the common law must be strictly construed, and will not be extended by
implication to abrogate established rules of common law.” Ambs, 255 Mich App at 649 (quotation
marks and citation omitted).




                                                 -9-
        Turning to the question whether the mobile home in this case constituted a fixture under
the common law, there was uncontradicted trial evidence showing that plaintiff had the mobile
home moved to the property after she bought the land and that the mobile home was installed on
top of a basement with a short wall of cinder blocks at the base. Any items that would make the
home “mobile” were removed, and plaintiff paid to have gas, electric, water, and sewer utilities
connected to the home. Plaintiff also had a two-car garage and porch constructed and attached to
the home.

       These facts clearly demonstrate that the mobile home was annexed to the real property by
being attached to the basement. Wayne Co, 454 Mich at 610. As our Supreme Court explained in
Wayne Co, 454 Mich at 615:

               Annexation refers to

               the act of attaching or affixing personal property to real property
               and, as a general proposition, an object will not acquire the status of
               a fixture unless it is in some manner or means, albeit slight, attached
               or affixed, either actually or constructively, to the realty. That is, if
               the object is not attached to the land or to some structure or appliance
               which is attached to it, it will retain its character as personalty even
               though intended for permanent use on the premises. [Quotation
               marks and citation omitted.]

        Additionally, plaintiff lived with her daughter in the home as their residence, and the
photographic evidence introduced at trial depicted that plaintiff’s home was surrounded by other
houses in relatively close proximity. Our Supreme Court held in Wayne Co, 454 Mich at 618 that
adaptation in the context of the second prong of the fixture test is appropriately defined as “the
relationship between the chattel and the use which is made of the realty to which the chattel is
annexed.” (Quotation marks and citation omitted.) “[A]n object introduced onto the realty may
become a fixture if it is a necessary or at least a useful adjunct to the realty, considering the
purposes to which the latter is devoted.” Id. at 619 (quotation marks and citation omitted; alteration
in original). A home serving as a residence in a residential neighborhood with other houses is a
highly useful addition to the real property on which the home sits, and the evidence in this case
therefore demonstrated an appropriate adaptation of the mobile home to the real property. Id. at
610, 618-619.

        Finally, with respect to the third prong of the test, “[t]his Court examines the objective
visible facts to determine whether intention to make the article a permanent accession to the realty
exists.” Id. at 619. Accession “implies a transfer of ownership and control over the property
attached” and concerns whether there is evidence of an intent by the annexor to allow the
annexation to change the character of the personal property or permit the interest in the personal
property to be “absorbed” or “merged” with that of the real property. Id. at 619 n 7 (quotation
marks and citations omitted). Considering the objective facts in this case, including that the mobile
home served as plaintiff’s residence, was installed on the land with a basement underneath it, and
was connected to utilities that included city water and sewer, gas, and electric, all of which aided
in the home’s function as a residence, the evidence supports the conclusion that plaintiff’s



                                                 -10-
objective intent was to make the mobile home a permanent accession to the real property. Id. at
610, 619 & n 7; Ottaco, 226 Mich App at 651.

        Despite plaintiff’s testimony that her subjective intent was to maintain the mobile home as
personal property by refraining from filing an affidavit of affixture and ensuring that she could
move all parts of the structure at some point in the future if she chose to do so, it is the objective
facts rather than the owner’s subjective intent that governs the analysis. Ottaco, 226 Mich App at
651. Wayne Co, 454 Mich at 619 (“The surrounding circumstances determine the intent of the
party making the annexation, not the annexor’s secret subjective intent.”). Here, “the objective,
visible facts,” Ottaco, 226 Mich App at 651, depict a home that was intended to be permanently
affixed to the land, and her secret subjective intent for failing to file an affidavit of affixture cannot
serve to defeat the intent that was evident from the objective and visible facts. Id.; Wayne Co, 454
Mich at 619. Moreover, a mobile home may still be a fixture even if it is possible to remove it
from the real property in the future. See Ottaco, 226 Mich App at 652 (“Notwithstanding the fact
that the home could be eventually moved from its foundation to another location, the objective
facts manifest the Gauzes’ intent to make the mobile home a permanent accession to the realty.”).

        Accordingly, the trial court did not err by finding that the mobile home in this case was a
fixture. As a fixture, the mobile home became part of the real property, Wayne Co, 454 Mich at
614-615, and title to the mobile home passed to defendant through the quitclaim deed, Ottaco, 226
Mich App at 652 (“Accordingly, because the mobile home became a fixture, title to both the mobile
home and the real estate passed to Ottaco upon issuance of the tax deed.”).

        This conclusion is supported by this Court’s decision in Ottaco, in which this Court held
in relevant part as follows:

                On the basis of the undisputed facts presented below, we conclude that the
        trial court correctly determined that the mobile home in question became part of the
        real property. The Gauzes had ownership interests in both the mobile home and
        the land on which it is located. The mobile home was annexed by way of a concrete
        slab foundation. It has all the attributes of a conventional, permanent dwelling,
        including a porch, as well as connections to gas, electric, sewer, and water lines. In
        every respect, the mobile home was integrated with and adapted to the use of the
        real property, which property was zoned for single-family residential use.
        Notwithstanding the fact that the home could be eventually moved from its
        foundation to another location, the objective facts manifest the Gauzes’ intent to
        make the mobile home a permanent accession to the realty. Accordingly, because
        the mobile home became a fixture, title to both the mobile home and the real estate
        passed to Ottaco upon issuance of the tax deed. [Ottaco, 226 Mich App at 651-
        652.]

        Next, plaintiff argues that the trial court erred by granting judgment in defendant’s favor
on plaintiff’s claims for statutory conversion and violation of the anti-lockout statute. However,
plaintiff’s arguments are premised on her primary argument that the mobile home was not a fixture.
In light of the conclusion that the mobile home was a fixture, plaintiff has not shown that the trial
court erred by finding that she did not prove either of her two claims.



                                                  -11-
       First, as relevant to the statutory conversion claim in this case, plaintiff was required to
prove that she was “damaged as a result of . . . [a]nother person’s stealing or embezzling property
or converting property to the other person’s own use.” MCL 600.2919a(1)(a). Our Supreme Court
has held that MCL 600.2919a(1)(a) constitutes a “subset of common-law conversions in which the
common-law conversion was to the other person’s ‘own use.’ ” Aroma Wines & Equip, Inc v
Columbian Distrib Servs, Inc, 497 Mich 337, 355; 871 NW2d 136 (2015). Common-law
conversion, in turn, is defined “as any distinct act of dominion wrongfully exerted over another’s
personal property in denial of or inconsistent with his rights therein.” Id. at 351-352 (quotation
marks and citation omitted). Personal property does not include fixtures. Wayne Co, 454 Mich at
615.

        In this case, because title of the mobile home transferred to defendant as a fixture to the
real property defendant obtained through the tax foreclosure sale, plaintiff no longer held any
ownership interest in the mobile home. Ottaco, 226 Mich App at 652. Furthermore, as a fixture,
the mobile home was not considered personal property. Wayne Co, 454 Mich at 615. Hence,
because plaintiff no longer held an ownership interest in the mobile home and because it was no
longer personal property, plaintiff did not establish her statutory conversion claim against
defendant. Aroma Wines, 497 Mich at 351-352, 355. Accordingly, plaintiff has not demonstrated
that the trial court erred by granting judgment in defendant’s favor on this claim.

       Next, with respect to the alleged violation of the anti-lockout statute, plaintiff’s complaint
alleged that defendant violated MCL 600.2918(1) and (2),6 which provide as follows:

                (1) Any person who is ejected or put out of any lands or tenements in a
       forcible and unlawful manner, or being out is afterwards held and kept out, by force,
       is entitled to recover 3 times the amount of his or her actual damages or $200.00,
       whichever is greater, in addition to recovering possession.

               (2) Any tenant in possession of premises whose possessory interest has been
       unlawfully interfered with by the owner is entitled to recover the amount of his or
       her actual damages or $200.00, whichever is greater, for each occurrence and, if
       possession has been lost, to recover possession. Subject to subsection (3), unlawful
       interference with a possessory interest includes 1 or more of the following:

               (a) Use of force or threat of force.

               (b) Removal, retention, or destruction of personal property of the possessor.

              (c) Changing, altering, or adding to the locks or other security devices on
       the property without immediately providing keys or other unlocking devices to the
       person in possession.




6
 Neither of these two subsections were altered in the recent amendment to this statute. See 2019
PA 41.


                                                -12-
               (d) Boarding of the premises that prevents or deters entry.

               (e) Removal of doors, windows, or locks.

               (f) Causing, by action or omission, the termination or interruption of a
       service procured by the tenant or that the landlord is under an existing duty to
       furnish, which service is so essential that its termination or interruption would
       constitute constructive eviction, including heat, running water, hot water, electric,
       or gas service.

               (g) Introduction of noise, odor, or other nuisance.

        According to plaintiff’s complaint, her claim that defendant violated MCL 600.2918(1)
and (2) was predicated on defendant’s act of changing the locks and plaintiff’s allegation that
plaintiff did not have legal authority to evict her from the mobile home. However, another
provision of this statute, contained in MCL 600.2918(3)(a),7 provides that “[a]n owner’s actions
do not unlawfully interfere with a possessory interest if . . . [t]he owner acts pursuant to court
order.” As the trial court found, plaintiff was evicted from the property pursuant to an order of
eviction issued by the district court. The order of eviction was admitted into evidence at trial, and
it was predicated on plaintiff’s failure to vacate the property by January 4, 2019 as required by the
December 4, 2018 judgment of possession. Where the district court’s orders related to the eviction
have not been reversed or vacated, “they are conclusive on the narrow issue whether the eviction
was proper.” Sewell v Clean Cut Mgmt, Inc, 463 Mich 569, 576-577; 621 NW2d 222 (2001).
Accordingly, the trial court did not err by finding in defendant’s favor on plaintiff’s claim for
violation of the anti-lockout statute.

       Affirmed. Defendant having prevailed is entitled to coasts. MCR 7.219.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Deborah A. Servitto
                                                              /s/ Cynthia Diane Stephens




7
 This specific provision also was not affected by the recent amendment to MCL 600.2918. See
2019 PA 41.


                                                -13-